DETAILED ACTION

Election/Restrictions
Newly submitted/amended claims 1-8 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-8 (
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group II can be made by another and materially different process. For example, the product of Group II could be made with a PBT elastomer that does not include a plasticizer and/or a TPEE resin. Additionally, the product of Group II could be made by coating the polyester fabric with the PBT elastomer rather than laminating as in Group I (i.e., in situ formation of the PBT layer versus forming the layers separately). Additionally, the product of Group II may be made without a predetermined thickness of the PBT elastomer (e.g., through coating).
It is noted that the limitation "laminated on" in Group II is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the 
Since applicant has received an action on the merits for the originally presented invention (i.e., the fabric product), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-8 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on January 19, 2021 are entered into the file. Currently, claims 1-6 are amended; claims 7-9 are new; and claims 1-8 are withdrawn through election by original presentation, resulting in claim 9 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on January 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant specification discloses that the processing temperature of the polyester fabric is 250℃ to 300℃ and that the PBT elastomer has a processing temperature range from 200 to 280℃ (page 11). Therefore the instant specification provides support for a polyester fabric with a first processing temperature and a PBT elastomer with a second processing temperature. However, the instant specification does not disclose that the second processing temperature is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites limitations which include the phrase “processing temperature”. The term “processing temperature” is unclear with respect to being the property of a material. Typically, a processing temperature is the temperature at which a process is performed at and often is at or around the melting temperature of the material being processed, especially in a laminating process as in claim 9. However, page 13 of the instant specification states that the PBT elastomer has a processing temperature higher than that of PVC resin and a melting temperature lower than that of PVC resin, which appears to imply the processing temperature and the melting temperature as they are used in the specification are different. Page 11 of the instant specification 
Claim 9 also recites the limitation “a second processing temperature compatible with said first processing temperature” (emphasis added). The limitation is indefinite because the scope of “compatible with”, and how it further limits the first and second processing temperatures, is unclear. For example, it is unclear whether “compatible with” requires the processing temperatures to be similar or the same (e.g., to allow processing at the same temperature), or if they are required to be significantly different (e.g., to allow separate processing). In a laminate this could result in different final structures. If, for example, the PBT elastomer had a lower processing temperature during lamination it would at least partially melt, potentially resulting in some PBT elastomer entering the interstices of the polyester fabric structure. If the polyester fabric had a lower processing temperature then there would be potentially be some deformation of the fabric structure during the lamination process. If they both had similar processing temperatures then both of the above structures would be present, as well as potentially some mixing of the materials at the interface. As discussed in the 112(a) rejection above, the first temperature being compatible with the second temperature is not disclosed in the instant specification. Therefore the ordinary artisan would have no guidance as to the metes and bounds of the term “compatible with” and the structure that results, rendering the limitation indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiki (JP H11-48428)1,2.
With respect to claim 9, Saiki teaches a laminated sheet of polyester block copolymer and a fabric, specifically a flame-retardant elastomer laminated sheet useful as a tent (paragraph [0001]). The polyester resin comprises (A) 100 parts by weight of the polyester block copolymer, (B) 0-100 parts by weight polybutylene terephthalate, and (C) 0-100 parts by weight a phosphate compound (paragraph [0005]). The cloth used may be a polyethylene terephthalate (polyester) cloth (paragraph [0021]).
The polyester resin, which includes (B) polybutylene terephthalate, necessarily has a second processing temperature and the polyester terephthalate cloth necessarily has a first processing temperature. Additionally, because the sheet is laminated (paragraph [0001]), it is 
Saiki does not explicitly teach the laminated sheet is recyclable, however Saiki does acknowledge that when polyvinyl chloride is used it has unfavorable problems in terms of pollution, such as causing the generation of toxic substances such as dioxins when incinerated as garbage when it is no longer needed, and when collected for the purpose of reuse it is difficult to separate the polyester fabric and the polyvinyl chloride (paragraph [0002]). The invention of Saiki is intended to solve the problems in both incineration and recovery (paragraph [0003]), there for the laminate of Saiki is environmentally friendly (produces less pollutants upon incineration) and recyclable (able to be reused).

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiga (JP 2001-001452)3,4.
With respect to claim 9, Saiga teaches a waterproof sheet that has excellent durability, can be recycled, is environmentally friendly, and can be suitably used for applications such as tents and hoods (paragraph [0001]). The waterproof sheet comprises a base cloth made of polyester fibers coated with a polyester-based elastomer (laminate) (paragraph [0005]). The polyester-based elastomer has a soft segment and a hard segment, where the preferred hard segment is polybutylene terephthalate (polybutylene terephthalate elastomer
The polyester-based elastomer, which includes a hard segment of polybutylene terephthalate, necessarily has a second processing temperature and the base cloth of polyester fibers necessarily has a first processing temperature. Additionally, because the sheet is laminated (paragraph [0022]), it is reasonable to presume the second processing temperature is necessarily compatible with the first processing temperature.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiki (US 6147016)5 (hereinafter referred to as Saiki ‘016).
With respect to claim 9, Saiki ‘016 teaches a laminate sheet comprising cloth and a polyester block copolymer laminated on the cloth and a tent made therefrom (col. 1, lines 6-13). The laminate sheet is free from pollution problem and can be recycled (col. 2, lines 35-45). Polybutylene terephthalate may be added as required to the polyester block copolymer to control hardness, improve crystallinity of the sheet, and remove stickiness (col. 6, lines 25-33). The cloth is a polyester plain-woven fabric (col. 9, line 13) and the compositions are elastomers (Table 1).
The polyester block copolymer, which includes polybutylene terephthalate, necessarily has a second processing temperature and the polyester plain-woven fabric necessarily has a first processing temperature. Additionally, because the sheet is laminated (col. 1, lines 6-13), it is reasonable to presume the second processing temperature is necessarily compatible with the first processing temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 10-1692873)6,7 in view of Saiga (JP 2001-001452)1,2.
With respect to claim 9, Ho teaches an eco-friendly soft PET-G resin composition with improved weather resistance, and more particularly a glycol modified polyethylene terephthalate (PET-G) resin, a methyl methacrylate butadiene styrene (MBS), and a thermoplastic polyester elastomer (TPEE) resin (page 1, lines 13-16). The resin, comprises 100 parts by weight polybutylene terephthalate (PBT) resin (page 2, line 76 – page 3, line 84). The resin can be used to manufacture external vinyl leather and tarpaulin (page 3, lines 93-99).
Ho is silent as to the tarpaulin comprising a polyester fabric.
Saiga teaches a waterproof sheet that has excellent durability, can be recycled, is environmentally friendly, and can be suitably used for applications such as tents and hoods (paragraph [0001]). The waterproof sheet comprises a base cloth made of polyester fibers coated with a polyester-based elastomer (laminate) (paragraph [0005]). The polyester-based elastomer has a soft segment and a hard segment, where the preferred hard segment is polybutylene terephthalate (paragraph [0015]). The based fabric needs to be substantially composed of polyester fibers in order to make the entire waterproof sheet recyclable (paragraph [0007]). The polyester-based elastomer may be applied by laminating or impregnating (paragraph [0022]).
Since both Ho and Saiga teach laminate fabrics for outdoor use that comprise a polybutylene terephthalate composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tarpaulin of Ho to comprise a polyester base fabric (together laminate
The soft PET-G resin of Ho, which includes polybutylene terephthalate, necessarily has a second processing temperature and the base fabric of polyester fibers of Saiga necessarily has a first processing temperature. Additionally, because the sheet is laminated (Saiga; paragraph [0022]), it is reasonable to presume the second processing temperature is necessarily compatible with the first processing temperature.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed January 19, 2021.
The rejection of claim 3 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form, is overcome by Applicants amendments to the claims in the response filed January 19, 2021.
In light of the new claim 9, new 112(a) and 112(b) rejections have been applied above.

Response – Claim Rejections 35 USC §102 and 103
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.
The arguments are mainly with respect to withdrawn claim 1, however the arguments that apply to claim 9 will be addressed as fully as possible. Applicant submits that none of the cited references disclose a polyester fabric with a first processing temperature and a PBT elastomer with a second processing temperature.
The Examiner respectfully disagrees. As discussed in the rejections of claim 9 above, the PBT elastomer and the polyester fabric will necessarily have processing temperatures, especially because all the prior art discloses laminated products (Saiki, paragraph [0001]; Saiga, paragraph [0022]; Saiki ‘016, col. 1, lines 6-13). With respect to the second processing temperature being compatible with the first processing temperature, as discussed in the 112(b) rejection of claim 9 above, the metes and bounds of “compatible with” as well as the structure required to meet the claimed limitation, is unclear. However, since all the prior art discloses laminated products (Saiki, paragraph [0001]; Saiga, paragraph [0022]; Saiki ‘016, col. 1, lines 6-13), it is reasonable to presume the second processing temperature is necessarily compatible with the first processing temperature.

Response – Double Patenting
The double patenting rejections have been overcome by the terminal disclaimer filed on January 19, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Previously presented
        3 Machine translation used as reference
        4 Previously presented
        5 Previously presented
        6 Machine translation used as reference
        7 Previously presented